Wilds, J.,
delivered the resolution of the whole court, that the plaintiffs had given no evidence which entitled them to recover. That the cause of action, stated in the declaration, was altogether unsupported by proof; and that the record offered in evidence had been properly rejected. That verdicts ought not to be admitted in evidence, except between the same parties ; because, otherwise, a man would be bound by a decision, who had not the liberty to cross-examine, or between privies, or where the party has had reasonable notice to come forward and defend the action, for in such cases he may cross-examine, and produce evidence, if he thinks proper. There is no particular form to be observed in vouching; but for the most obvious reason, and on the plainest principles of justice, the party to be affected by a verdict, ought either to be a party, or a privy, in the suit. If he is a stranger to the action, that is, not a party, he ought to have notice within a reasonable time, that the verdict,'-if it is had against the defendant, will be used against himself; so that he may have an opportunity of opposing and defeating the plaintiff’s action, if he should be disposed to do so.
Motion discharged.